          Case 1:19-cr-00833-SHS Document 80 Filed 06/11/20 Page 1 of 1




                                                                                      Ryan P. Poscablo
                                                                             200 Vesey Street, 24th Floor
                                                                              New York, New York 10080
                                                                                         (212) 660-1030
                                                                                rposcablo@rshc-law.com


                                                             June 11, 2020

By ECF

Honorable Sidney H. Stein
                                                                    MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Anthony Cheedie, et al., 19 Cr. 833 (SHS)

Dear Judge Stein:

        I am counsel to Cameron Brewster, a defendant in the above-captioned case. I am writing
to respectfully request that the Court modify the conditions of Mr. Brewster’s release on bond so
as to permit him to travel with his wife, his children, and his parents from his home in Nevada to
Washington to visit his sister-in-law and her family. He expects his trip to last from June 18, 2020
to June 25, 2020, when he will return to his residence in Nevada.

        Mr. Brewster has discussed his itinerary with his Pretrial Services Officer Alicia Coughlin,
who has no objection to this application. AUSA Benet Kearney has indicated that the Government
also has no objection to our application.

       Thank you very much for your consideration.


                                                     Respectfully submitted,




                                                     Ryan P. Poscablo


cc:    AUSA Benet Kearney, Esq. (by ECF)                 Application granted.
       PTSO Alicia Coughlin (by email)
                                                         Dated: New York, New York
                                                                June 11, 2020
